Order filed September 22, 2015, Withdrawn and Order Filed October 15,
2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00699-CV
                                   ____________

                  WILLIAM SATTERWHITE, JR., Appellant

                                         V.

            CHRISTOPHER EVANS AND YI ZHANG, Appellees


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1059593

                                     ORDER

      On September 22, 2015, this court issued an order directing appellant to file
a motion for extension of time to file his notice of appeal. For the reasons stated
below, we withdraw that order and issue the following order.

      This accelerated appeal is from a judgment signed May 12, 2015. In an
accelerated appeal, the notice of appeal is due within twenty days after the date the
judgment or order is signed. See Tex. R. App. P. 26.1(b). Appellant filed a request
for findings of fact and conclusions of law on May 19, 2015. However, “[f]iling a
motion for new trial, any other post-trial motion, or a request for findings of fact
will not extend the time to perfect an accelerated appeal.” Tex. R. App. P. 28.1(b).

      Accordingly, the notice of appeal in this case was due June 1, 2015.
Appellant filed his notice of appeal on August 13, 2015, a date that is not within 15
days of the due date for the notice of appeal. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).

      The appeal will be dismissed unless any party files a response on or before
October 26, 2015, showing meritorious grounds for continuing the appeal.



                                             PER CURIAM